Citation Nr: 1615950	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, prior to December 21,
2009, to a rating in excess of 10 percent from December 21 2009 to February 25, 2014, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals Board on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island.  The Veteran's claim is currently under the jurisdiction of the Hartford, Connecticut RO.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer in Hartford, Connecticut.  A transcript of the hearing is of record.

In October 2013 the Board remanded the Veteran's claim for an increased rating for bilateral hearing loss and remanded a claim for total disability rating based on individual unemployability (TDIU).  A May 2014 rating decision granted the Veteran TDIU.  Accordingly, only the Veteran's bilateral hearing loss claim remains in appellate status before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a March 2016 Informal Hearing Presentation, the Veteran's representative noted that the Veteran reports that his hearing loss has become worse since the most recent VA audiology examination, which was in February 2014.  The Veteran must be provided a new VA audiological examination to evaluate the current severity of the Veteran's hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The October 2013 Board Remand instructed that records be obtained pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA).  A records request was made to SSA in October 2013.  However, it does not appear that any response was received from SSA.  Additional efforts must be made to obtain these records.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran of the unavailability of these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate such with the Veteran's claims folder.

2.  Obtain and associate with the file all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration.  All attempts to obtain these records must be documented in the claims file.  If the records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.
 
4.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




